

 S1678 ENR: Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1678IN THE SENATE OF THE UNITED
 STATESAN ACTTo express United States support for Taiwan's diplomatic alliances around the world.1.Short titleThis Act may be cited as the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019.2.Diplomatic relations with Taiwan(a)FindingsCongress makes the following findings:(1)The Taiwan Relations Act of 1979 (Public Law 96–8) states that it is the policy of the United States to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan.(2)The Taiwan Relations Act of 1979 states that it is the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.(3)Taiwan is a free, democratic, and prosperous nation of 23,000,000 people and an important contributor to peace and stability around the world.(4)Since the election of President Tsai Ing-wen as President of Taiwan in 2016, the Government of the People’s Republic of China has intensified its efforts to pressure Taiwan.(5)Since 2016, the Gambia, Sao Tome and Principe, Panama, the Dominican Republic, Burkina Faso, El Salvador, the Solomon Islands, and Kiribati have severed diplomatic relations with Taiwan in favor of diplomatic relations with China.(6)Taiwan currently maintains full diplomatic relations with 15 nations around the world.(7)Taiwan’s unique relationship with the United States, Australia, India, Japan, and other countries are of significant benefit in strengthening Taiwan’s economy and preserving its international space.(8)According to President Tsai Ing-wen, the severance of diplomatic ties with Taiwan in favor of diplomatic relations with China is part of a series of diplomatic and military acts of coercion by China.(9)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) states that—(A)it is United States policy to support the close economic, political, and security relationship between Taiwan and the United States; and(B)the President should—(i)conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities, into its military forces; and(ii)encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act.3.Sense of Congress on trade and economic relations with TaiwanIt is the sense of Congress that—(1)the United States and Taiwan have built a strong economic partnership, with the United States now Taiwan’s second largest trading partner and with Taiwan the 11th largest trading partner of the United States and a key destination for United States agricultural exports;(2)strong United States-Taiwan economic relations have been a positive factor in stimulating economic growth and job creation for the people of both the United States and Taiwan; and(3)the United States Trade Representative should consult with Congress on opportunities for further strengthening bilateral trade and economic relations between the United States and Taiwan.4.Policy of the United States with regard to Taiwan’s participation in international organizationsIt should be the policy of the United States—(1)to advocate, as appropriate—(A)for Taiwan’s membership in all international organizations in which statehood is not a requirement and in which the United States is also a participant; and(B)for Taiwan to be granted observer status in other appropriate international organizations;(2)to instruct, as appropriate, representatives of the United States Government in all organizations described in paragraph (1) to use the voice, vote, and influence of the United States to advocate for Taiwan’s membership or observer status in such organizations; and(3)for the President or the President’s designees to advocate, as appropriate, for Taiwan’s membership or observer status in all organizations described in paragraph (1) as part of any relevant bilateral engagements between the United States and the People’s Republic of China, including leader summits and the U.S.-China Comprehensive Economic Dialogue.5.Strengthening of ties with Taiwan(a)Sense of congressIt is the sense of Congress that the United States Government should—(1)support Taiwan in strengthening its official diplomatic relationships as well as other partnerships with countries in the Indo-Pacific region and around the world;(2)consider, in certain cases as appropriate and in alignment with United States interests, increasing its economic, security, and diplomatic engagement with nations that have demonstrably strengthened, enhanced, or upgraded relations with Taiwan; and(3)consider, in certain cases as appropriate, in alignment with United States foreign policy interests and in consultation with Congress, altering its economic, security, and diplomatic engagement with nations that take serious or significant actions to undermine the security or prosperity of Taiwan.(b)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of State shall report to the appropriate congressional committees on the steps taken in accordance with subsection (a).(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.Speaker of the House of RepresentativesVice President of the United States and President of the Senate